Citation Nr: 0601086	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-14 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disability during the period prior to June 19, 2002.

2.  Entitlement to a rating in excess of 40 percent for a low 
back disability from June 19, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2000 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that assigned a temporary total 
evaluation for the veteran's service-connected low back 
disability from April 12, 2000, to June 1, 2000, and a 10 
percent evaluation from June 1, 2000.  The veteran perfected 
an appeal of the disability evaluation assigned following the 
temporary total evaluation.  

During the course of this appeal, the RO issued a rating 
decision in February 2002 that awarded a 20 percent 
evaluation for the veteran's back disability from June 1, 
2000, and a rating decision in October 2002 that awarded a 40 
percent evaluation from June 19, 2002.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Therefore, the veteran's appeal of the 
disability rating assigned for his service-connected low back 
disability since June 1, 2000, remains open.


REMAND

The most recent medical evidence associated with the claims 
folder consists of the report of a VA examination conducted 
in May 2003 and VA outpatient treatment records dated in 
March 2004.  In a statement dated in April 2004, the veteran 
noted that he had been receiving treatment at the Binghamton, 
New York, VA outpatient clinic since March 2004.  The 
procurement of the records of such treatment is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees or submitted to VA by claimant 
were, "in contemplation of law, before the Secretary and the 
Board and should be included in the record").  As records in 
the possession of VA are deemed to be constructively of 
record, they must be obtained.  Id.

The Board also notes that the veteran reported on a VA Form 9 
dated in April 2004 that his back disability had increased in 
severity since the May 2003 VA examination.  In particular, 
he reported incessant radiating pain from his buttocks down 
both legs with numbness in the bottom of his feet.  He also 
described persistent acute exacerbations and that he had been 
instructed to lie down until his symptoms diminished.  In 
light of the foregoing, the Board is of the opinion that the 
veteran should be afforded a VA examination to determine the 
current degree of severity of his service-connected low back 
disability.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:  

1.  The RO or the AMC should obtain a 
copy of all pertinent VA outpatient 
records for the period since March 2004 
from the Binghamton, New York, VA 
outpatient clinic.  If the veteran 
identifies any other pertinent evidence, 
the RO or the AMC should undertake 
appropriate development to obtain a copy 
of that evidence.  If the RO or the AMC 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

2.  Thereafter, the veteran should be 
afforded an examination by a physician 
with sufficient expertise to determine 
the current degree of severity of the 
veteran's service-connected low back 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder must be made available to 
and be reviewed by the examiner.  Any 
indicated studies, including X-ray 
studies, should be performed.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.  
The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include reflex changes, characteristic 
pain, and muscle spasm.  Any functional 
impairment of the lower extremities due 
to the veteran's service-connected low 
back disability should be identified.  

The examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician. 

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

Lastly, the examiner should provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability, to include any associated 
impairment of the lower extremities, on 
the veteran's ability to work.  

The rationale for all opinions expressed 
should also be provided.

3.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

